DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-3, 5, 8-10, and 12-16 in the reply filed on 19Aug2021 is acknowledged.
	Claims 1-3, 5, 8-10, and 12-16 are the current claims under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12Feb2020 and 26May2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 3 should apparently state --a skin--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 8-10, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 is indefinite because it is unclear what “relative to the normal to the skin surface” means. The light beams emitted are regular to the normal what of the skin surface? More clarification is needed.

Claim 1 recites the limitation "the light emitting source".  There is insufficient antecedent basis for this limitation in the claim. The light emitting source is not mentioned before this recitation. If the “at least one light source” is the same as the “at least one light emitting source” they need to be written the same.

Claim 5 is indefinite because it is unclear what “relative to the normal to the skin surface” means. The sensing is carried out at the normal what of the skin surface? More clarification is needed.

Claims 2-3, 5, 8-10, and 12-16 incorporate the indefinite subject matter of claim 1 therein, and are also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 8-10, and 12-16 are rejected under 35 U.S.C. 101 as the claimed invention is directed to an abstract idea. The claims as a whole, considering all claim steps both individually and in combination, do not amount to significantly more than an abstract idea.
Regarding claim 1, the claim emitting light beams towards skin of the subject, sensing light beams, filtering out signals, and determining a physiological signal. Thus the claim is directed to a process, which is one of the statutory categories of invention.
The claims are then analyzed to determine whether it is directed to any judicial exception.
Claim 1 is merely detecting light and performing a calculation to determine a physiological signal. These steps are capable of being performed in the human mind, thus the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional steps that integrate the judicial exception into a practical application. The claim fails to recite an additional step or a combination of additional steps to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception.
Claim 1 recites the additional steps of a light source having a predetermined polarization and a light sensor positioned at a predetermined distance, which are not meaningful limitations on the judicial exception as they do not improve the technological field, and do not effect a particular treatment or a change of any kind.


Regarding claims 2-3, 5, 8-10, and 13-16 fail to tie the judicial exception to a practical application and/or amount to significantly more. These merely add insignificant pre-solution data gathering activity.


Regarding claim 12, the step of comparing two consecutive measurements to detect a change is directed toward a mathematical concept, which is an Abstract Idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The claims are directed towards a method of non-invasive monitoring of physiological measurements of a subject, the method comprising: 
o<a<90o relative to the normal to the skin surface of the subject; 
sensing light beams with at least one light sensor positioned at a predetermined distance from the at least one light emitting source; 
filtering out signals corresponding to detected light beams based on the at least one predetermined polarization of the at least one light source; and 
determining at least one physiological signal, based on the sensed light beams after filtering, 
wherein the sensed light beams pass through at least one of epidermis, dermis, subcutaneous tissue and blood vessel of the subject.

Claim(s) 1-3, 5, 9-10, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 20140350365 A1 - cited by Applicant).
Regarding claim 1, Sato teaches a method of non-invasive monitoring of physiological measurements of a subject (Paragraph [0006]), the method comprising: emitting light beams towards skin of the subject (Paragraph [0060]), with at least one light source having at least one predetermined polarization (Paragraph[0088]), wherein the light beams are emitted at an angle 0o<a<90o relative to the normal to the skin surface of the subject (Paragraph [0076] – “…for example, polarization filters which correspond to two kinds of polarization directions of a 0.degree. direction and a 90.degree. direction…” and Fig. 5); sensing light beams with at least one light sensor positioned at a predetermined distance from the at least one light emitting source (Paragraph [0066] - "a sensor having a light sensing element of an organic EL"); filtering out 


Regarding claim 2, Sato teaches wherein emitting the light beams is from a first light source having a first polarization and a second light source having a second polarization (Paragraph [0063] - each emitted light will have its own polarization as it passes through the polarization control unit).

Regarding claim 3, Sato teaches wherein sensing light beams is with one or more light sensor configured to detect light at the first polarization and the second polarization (Paragraph [0066], the light sensor is a part of the detection unit - "a sensor having a light sensing element of an organic EL").

Regarding claim 5, Sato teaches wherein the sensing is carried out at an angle 0o<0<90o relative to the normal to the skin surface of the subject (Paragraph [0076] – “…for example, polarization filters which correspond to two kinds of polarization directions of a 0.degree. direction and a 90.degree. direction…” and Fig. 5). 



Regarding claim 10, Sato teaches comprising emitting light beams in at least one predetermined wavelength (Paragraphs [0060] and [0061]), wherein determining the at least one physiological signal is also based on the at least one predetermined wavelength (Paragraphs [0060] and [0061]).

Regarding claim 14, Sato teaches comprising positioning the at least one of light sensor and light source over a known blood vessel (Paragraphs [0054] and [0087] – Because the light is source and detector are over the skin the light vessel will reflect off a known blood vessel in order to receive physiological data).

Regarding claim 15, Sato teaches comprising controlling the polarization of the emitted light beams (Paragraph [0071]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20140350365 A1 - cited by Applicant) as applied to claim 1 above, and further in view of Gerlitz (US 20150196233 A1).
Regarding claim 8, Sato teaches claim 1, but fails to teach comprising modulating at least one of the emitted light beams and the sensed light beams to a predetermined frequency.
Gerlitz teaches further comprising modulating at least one of the emitted light beams (Paragraph [0034] of Gerlitz).
Gerlitz is analogous art as it teaches a non-invasive monitoring of physiological measurements.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato to further comprise modulating at least one of the emitted light beams and the sensed light beams to a predetermined frequency, as taught by Gerlitz. This would have been modified in order to detect different substances by switching wavelength bands of emitted light (Paragraph [0034]).
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Therefore, it would have been obvious, through routine 

Regarding claim 13, Sato teaches wherein the detected light beams are reflected from a known blood vessel and detected thereon (Paragraphs [0054] and [0087] – Because the light is source and detector are over the skin the light vessel will reflect off a known blood vessel in order to receive physiological data), but fails to explicitly teach calibrating intensities of light beams detected by the at least one light sensor.
Gerlitz teaches calibrating intensities of light beams detected by a sensor (Paragraph [0036] of Gerlitz).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato calibrating intensities of light beams detected by a sensor, as taught by Gerlitz. This would have been modified as comparison of the first and second wavelengths allow the accurate detection of glucose (Paragraph [0036] of Gerlitz).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20140350365 A1 - cited by Applicant) as applied to claim 1 above, and further in view of Ochs (US 20130289413 A1).
Regarding claim 12, Sato teaches claim 1 but fails to teach comprising comparing at least two consecutive measurements to detect a change.
Ochs teaches comparing at least two consecutive measurements to detect a change (Paragraph [0075] of Ochs).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato to compare at least two consecutive measurements to detect a change, as taught by Ochs. This would have been done in order to allow for more accurate measurements and prognosis of disease/illness (Paragraph [0075] of Ochs).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20140350365 A1 - cited by Applicant) as applied to claim 1 above, and further in view of Russell (US 20150099943 A1).
Regarding claim 16, Sato teaches claim 1 above but fails to teach issuing an alert upon detection of a change in measured physiological signals exceeding a predetermined threshold.
Russell teaches issuing an alert upon detection of a change in measured physiological signals exceeding a predetermined threshold (Paragraph [0063] of Russell).
Russell is analogous art as it teaches a non-invasive monitoring of physiological measurements.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sato to issue an alert upon detection of a change in measured physiological signals exceeding a threshold, as taught by Russell. This would have been modified in order to alert the user or physician of a possible condition detected (Paragraphs [0063] and [0074] of Russell).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.F.B./            Examiner, Art Unit 3791               

/SEAN P DOUGHERTY/            Primary Examiner, Art Unit 3791